Citation Nr: 1329398	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.   Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), rated 50 percent prior to September 
13, 2012, and 70 percent as of September 13, 2012.  

2.   Entitlement to a total rating for compensation by reason 
of individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.   Prior to June 8, 2008, the Veteran's PTSD was primarily 
manifested by depression, anxiety, and short term memory 
difficulties, that were productive of moderate impairment.  
It was noted that the Veteran denied suicidal or homicidal 
ideations, auditory or visual hallucinations, and delusions.  
His GAF score was 50.  

2.   As of June 8, 2009, the Veteran's PTSD is primarily 
manifested by depression, intermittent suicidal ideation, 
anxiety, auditory hallucinations, flashbacks, 
hypervigilance, sleep disturbance, intrusive thoughts, 
irritability, and being easily startled; without symptoms 
such as obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; and near-continuous panic 
attacks or depression that affects the ability to function 
independently.  His GAF score was 45.  


CONCLUSIONS OF LAW

1.   The criteria for an increased rating in excess of 50 
percent for PTSD were not met prior to June 8, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (Code) 9411 (2012).  

2.   The criteria for an increased rating in excess of 70 
percent for PTSD have not been met as of June 8, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In a claim for increase, the notice requirement is generic 
notice of the type of evidence needed to substantiate the 
claim, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, and general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2007 letter explained the 
evidence necessary to substantiate the claim, the evidence 
VA was responsible for providing, and the evidence the 
Veteran was responsible for providing.  The Veteran has had 
ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent 
post-service treatment records have been secured.  The 
Veteran was afforded VA medical examinations, most recently 
in September 2012.  The Board finds that the opinions 
obtained are adequate.  The opinions were provided by 
qualified medical professionals and were predicated on a 
full reading of all available records.  The examiners also 
provided a detailed rationale for the opinions rendered.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  While the Veteran's 
representative argues that the examination was performed by 
a physicians assistant who specializes in hematology and 
oncology, it has been clarified that the examination was 
actually performed by a doctorate level psychologist.  
Accordingly, the Board finds that VA's duty to assist, 
including with respect to obtaining a VA examination or 
opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2012); 38 U.S.C.A. § 1155 (West 2002).  It is 
not expected that all cases will show all the findings 
specified.  However, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2012).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
matter, reasonable doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2011).  

Staged ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when 
the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to the appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000) (VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.  

The Board is required to render a finding with respect to 
the competency and credibility of the lay evidence of 
record.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish a fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 
F. 3d 1372 (2007).  As a fact finder, the Board is obligated 
to determine whether lay evidence is competent and credible.  
The Board cannot determine that lay evidence lacks 
credibility solely because it is unaccompanied by 
contemporaneous medical evidence, but it may consider a lack 
of contemporaneous medical evidence as one factor in 
determining the credibility of lay evidence.  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Credibility is 
a factual determination going to the probative value of the 
evidence, to be made after the evidence has been admitted or 
deemed competent.  Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  Board determinations with respect to the weight and 
credibility of evidence are factual determinations going to 
the probative value of the evidence.  Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is competent to describe symptoms that he 
experienced in service or at any time after service when the 
symptoms he perceived or experienced, were directly through 
the senses.  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159 (2012).  Lay 
testimony is competent as to symptoms of an injury or 
illness, which are within the realm of one's personal 
knowledge.  Personal knowledge is that which comes to the 
witness through the use of the senses.  Lay testimony is 
competent only so long as it is within the knowledge and 
personal observations of the witness.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Lay testimony is competent to 
establish the presence of observable symptomatology where 
the determination is not medical in nature and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).
Lay evidence may establish a diagnosis of a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms 
that later support a diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Also, a 
veteran as a layperson is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009). 

VA must consider the competency of the lay evidence and 
cannot outright reject lay evidence on the basis that lay 
evidence can never establish a medical diagnosis or nexus.  
However, that does not mean that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but 
rather only that it is sufficient in those cases where the 
layman is competent and does not otherwise require 
specialized medical training and expertise to do so.  The 
Board must determine whether the claimed disability is a 
type of disability for which a layperson is competent to 
provide etiology or nexus evidence.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition; the person is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009); 38 U.S.C.A. § 1154(a) (West 2002).  

Posttraumatic stress disorder is rated using the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2012).  A 50 percent rating is 
warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411, General Rating Formula for Mental Disorders (2012).  

The list of symptoms are meant to be examples of symptoms 
that would warrant the rating, but are not meant to be 
exhaustive.  The Board need not find all or even some of the 
symptoms to award a specific rating.  If the evidence shows 
that the Veteran suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale 
indicating the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score 
of 21 to 30 is assigned for behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  A 
score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at 
times illogical, obscure or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A score 
of 41 to 50 is assigned where there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A score of 5 to 60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
score of 61 to 70 is assigned for mild symptoms (e.g., 
depressed mood and mile insomnia) or difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household).  American 
Psychiatric Association, Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

PTSD

Service connection for PTSD was granted by the RO in an 
April 2004 rating decision.  A 50 percent initial disability 
rating was awarded under the provisions of Diagnostic Code 
9411.  That rating was continued in a July 2005 rating 
decision.  The Veteran submitted a claim for increase in May 
2007.  The 50 percent rating was continued in a September 
2008 decision that was appealed by the Veteran.  The rating 
was increased to 70 percent, effective September 13, 2012, 
by a rating decision in May 2013.  The Veteran continues to 
express disagreement with the 70 percent rating, and it is 
less than the maximum under the applicable criteria, so the 
claim for an increased rating remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

An examination was conducted by VA in June 2007.  At that 
time, it was noted that the Veteran worked part-time for an 
auto body shop where he had worked for many years.  The 
Veteran reported that his PTSD symptoms had worsened since 
the last evaluation in June 2004.  He remained depressed at 
least 75 percent of his time.  That occurred especially when 
he watched war news on television.  He felt hopelessness 
about his situation, and had decreased motivation, 
loneliness, low frustration tolerance, and anger.  He also 
described excessive worry, nervousness, and sleep problems.  
He was not able to sleep more than four and a half hours.  
He complained of flashbacks and nightmares of Vietnam 
related events.  He had additional complaints of feeling 
paranoid and remaining hypervigilent.  For that reason he 
avoided crowds and stayed isolated.  He was startled by 
noise and avoided stimuli and any provoking situations.  He 
denied suicidal or homicidal ideation and auditory or visual 
hallucinations.  The symptoms were described as interfering 
with interpersonal, social, and occupational functioning to 
a moderate degree.  He had not been in any relationship 
since his divorce in 1979 and had limited contact with his 
son.  His only friends were through the PTSD program after 
care group.  

On mental status examination, the Veteran was alert and 
fully oriented.  He was anxious, but cooperative.  He was 
appropriately groomed and dressed.  He had fair eye contact, 
with no evidence of any abnormal psychomotor activity.  Mood 
was depressed and affect was anxious.  Speech was of normal 
tone.  Thought process was linear and logical and organized.  
He denied suicidal or homicidal ideations, auditory or 
visual hallucinations, or delusions.  He reported difficulty 
remembering names, addresses, and had short term memory 
problems, which had been going on for many years.  Insight 
and judgment were intact.  The assessment was PTSD.  His GAF 
score was 50.  The examiner stated that the Veteran had 
moderate symptoms of PTSD that affected his personal, 
social, and occupational functioning to a moderate degree.  
He was having problems with his job and conflicts at home 
where he lived with his cousin.  He led an isolative life.  

An examination was conducted by VA on September 13, 2012.  
At that time, the Veteran was diagnosed as having PTSD, with 
a GAF score of 45.  The examiner commented that the Veteran 
continued to report moderate to severe symptoms of PTSD and 
now reported having been fired from his job, which he had 
held for years.  He stated that was due to fighting.  He 
reported that he did not have friends and was not in a 
relationship.  He stated that he could not get along with 
people and that his primary support system was a brother, 
his cousin, and other members of his aftercare group.  He 
reported hearing voices saying "help me" when he was 
reminded of Vietnam and recurrent suicidal ideation when he 
looked back at his life.  The examiner opined that the 
Veteran had deficiencies in most areas such as work, school, 
family relationships, judgment, thinking, and mood.  The 
examiner noted that the Veteran stated that he could not 
"get along with nobody."  He lived with his cousin, where he 
had been for the past seven or eight years, but might have 
to move out as his cousin was getting married.  He reported 
getting fired over a year ago from the auto body shop where 
he had worked "on and off" for years.  He stated that he had 
been fired for fighting and was currently not working.  

The Veteran was alert and oriented to person, place, time 
and situation.  He was cooperative and responded 
appropriately to questions.  He had poor eye contact, 
looking at the floor during most of the interview.  
Conversational speech was slow and he was soft spoken.  Mood 
was depressed and affect was flat.  Thought process was 
linear, logical, and goal oriented.  Insight and judgment 
were intact and within normal limits.  The Veteran admitted 
to occasional suicidal thoughts, about once per month, and 
stated that "my life is a shambles."  He reported having 
regrets and anger about the past.  He thought of different 
ways to kill himself, stating that "there is no easy way."  
He denied current thoughts of suicide.  He denied homicidal 
ideation, but stated that "if somebody messes with me I will 
hurt him."  He continued to attend a weekly aftercare group 
at the VA.  He took several medications for mood.  He had 
problems falling and staying asleep.  He stated that he had 
to have his back to the wall when he went out and stated 
that he hated crowds.  He reported hearing voices, currently 
around three times per week.  The voice said "help me."  
Triggers for the voice included hearing a helicopter, sounds 
that resembled gunfire or a blast, or watching scenes of 
combat on television.  He had thoughts about men who were 
killed or injured in combat and reported flashbacks.  He 
only spoke of his experiences with other Vietnam veterans.  
News stories about world events, such as the recent death of 
an American Ambassador, made him worry.  Symptoms included 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, flattened affect, difficulty adapting to 
stressful circumstances, an inability to establish or 
maintain effective relationships, suicidal ideation, and 
persistent delusions or hallucinations.  

VA outpatient treatment records dated from June 2007 show 
that the Veteran has been regularly attending group therapy 
sessions.  In April 2008, it was noted that his depression 
had minimally improved and that he was able to control his 
irritability using coping skills.  His PTSD level was mild 
overall, with re-experiencing being the most prominent.  
Hyperarousal was moderate and avoidance was mild.  He had 
problems with insomnia, with awakening in the middle of the 
night.  Thought content revealed no delusions, obsessions, 
suicidal ideation, homicidal ideation, or hallucinations.  
The Veteran was alert and fully oriented with a normal level 
of concentration.  The assessment was his mood symptoms were 
better on medication, but that he did have problematic side 
effects.  A note on June 8, 2009, shows that the Veteran 
exhibited nightmares, flashbacks, intrusive thoughts, 
hypervigilance, irritability, being easily startled, 
depressed mood, anhedonia, guilt, low energy, difficulty 
concentrating, psychomotor retardation, and difficulty 
sleeping.  On mental status evaluation, it was noted that 
the Veteran was positive for intermittent auditory 
hallucinations related to Vietnam.  He had no visual 
hallucinations.  He was placed on an additional medication 
for auditory hallucinations.  In November  2009, the Veteran 
continued to report possible auditory hallucinations, versus 
memories of people yelling in Vietnam.  The assessment 
included possible psychotic symptoms versus intrusive 
memories.  In January 2010, the medication for auditory 
hallucinations was increased.  Additional VA outpatient 
treatment records continued to show complaints of auditory 
hallucinations and in May 2013, a group therapy session 
noted shows that he was sleeping better than before.  He 
reported nightmares once a week and hearing voices "off and 
on" that were described as auditory hallucinations that were 
more like  flashbacks of Vietnam.  

At the time of the Veteran's claim for increased rating, his 
PTSD symptoms primarily included depression, feelings of 
hopelessness, decreased motivation, frustration, anger 
excessive worry, nervousness, sleep problems such as 
nightmares and insomnia, flashbacks, and hypervigilance.  At 
that time, he denied suicidal or homicidal ideation, 
delusions, or hallucinations and his symptoms were 
considered to interfere with social and occupational 
function to a moderate degree.  Significantly, it was noted 
that the Veteran continued to work at a job that he had held 
for a number of years.  It is not shown that he had more 
than reduced reliability of his occupational and social 
adaptability.  For that reason, Board does not find that a 
rating in excess of the 50 percent that was continued was 
warranted.  The evidence prior to June 8, 2009, does not 
show occupational and social impairment with deficiencies in 
most areas, such as work, school family relations, judgment, 
thinking, or mood.  The evidence does not show such symptoms 
as suicidal ideations; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to 
establish and maintain effective relationships.  Although 
the Veteran had consistent depression and some impaired 
impulse control, his overall level of symptomatology did not 
rise to the level contemplated by the 70 percent rating 
criteria prior to June 8, 2009.  His depression, impaired 
impulse control, and difficulty adapting to stressful 
situations were not shown to be near-continuous or to cause 
deficiencies in most areas.

The examination on September 13, 2012, found that the 
Veteran had deficiencies in most areas such as work, school, 
family relationships, judgment, thinking, and mood.  Primary 
symptoms included depression, flat affect, occasional 
suicidal thoughts, anger, sleep disturbance, persistent 
auditory hallucinations, flashbacks,  anxiety, 
suspiciousness, difficulty adapting to stressful 
circumstances, an inability to establish or maintain 
effective relationships, and persistent delusions.  The 
record shows that the Veteran needed to attend weekly 
therapy sessions and needed continued use of several 
medications.  However, while those symptoms are shown to 
meet the criteria for a 70 percent rating, the Board finds 
that the criteria for a 100 percent schedular rating are not 
demonstrated.  The Veteran's symptoms are not shown to be 
totally disabling.  While the Veteran lost his job and is no 
longer employed, it is not shown that he is unable to 
perform activities of daily living.  He is shown to be well 
oriented and his memory is intact, with the exception of 
forgetting some names and some short term memory impairment.  
His GAF score of 45 indicates an ability to continue to 
function in his activities of daily living.  Therefore, the 
Board finds that the criteria for a 100 percent schedular 
rating for PTSD are not met.  The evidence does not show 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  His 
memory loss is not for the names of close relatives or his 
own name.  While persistent auditory hallucinations are 
shown, his symptoms are not shown to result in total 
occupational and social impairment.  He continues to 
maintain some social relationships.

The Board has reviewed the entire record, including VA 
outpatient treatment records, and finds that the symptoms 
meeting the criteria for the 70 percent rating, primarily 
auditory hallucinations were demonstrated prior to the 
September 13, 2012 VA examination.  The June 8, 2009, VA 
outpatient treatment note first demonstrates that the 
Veteran had complaints of possible auditory hallucinations.  
While it was not clear that that time that those were actual 
hallucinations rather than intrusive thoughts, the Veteran 
was placed on a mediation that is used to treat 
hallucinations, which was increased in later visits, and 
later evidence confirmed that they were auditory 
hallucinations.  Therefore, resolving any reasonable doubt 
in favor of the Veteran, the Board finds that the criteria 
for a 70 percent rating were met as of June 8, 2009, the 
date as of which an increase in severity of the PTSD 
symptomatology is first shown.  38 U.S.C.A. § 5110(a)(b) 
(West 2002); 38 C.F.R. § 3.400(o) (2012).  

The Board finds that the preponderance of the evidence is 
against the assignment of a rating greater than 50 percent 
for PTSD prior to June 8, 2009.  The Board further finds 
that the preponderance of the evidence is against the 
assignment of a rating greater than 70 percent for PTSD as 
of June 8, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether an extraschedular 
rating is warranted for PTSD.  In exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321 
(2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular rating is adequate, and no referral 
is required.  However, if the schedular rating does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  When the rating schedule is inadequate to 
rate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  38 C.F.R. 3.321(b)(1) (2012).

The Board finds that the symptomatology and impairment 
caused by the Veteran's PTSD is specifically contemplated by 
the schedular rating criteria, and no referral for 
extraschedular consideration is required.  The schedular 
rating criteria specifically provide for disability ratings 
based on a combination of history and clinical findings.  In 
this case, considering the lay and medical evidence, the 
Veteran's PTSD has manifested depression, a flat affect, 
anger, sleep disturbances, flashbacks,  anxiety, 
suspiciousness, difficulty adapting to stressful 
circumstances, an inability to establish or maintain 
effective relationships, and, as of June 8, 2009, persistent 
auditory hallucinations, delusions, and occasional suicidal 
thoughts.  Those symptoms are part of the schedular rating 
criteria.  In addition, the level of occupational and social 
impairment are explicitly part of the schedular rating 
criteria.  In addition, the GAF scores are incorporated as 
part of the schedular rating criteria as they tend to show 
the overall severity of symptomatology or overall degree of 
impairment in occupational and social functioning.  
Moreover, all the Veteran's psychiatric symptomatology is 
contemplated by the schedular rating criteria, which rates 
by analogy psychiatric symptoms that are "like or similar 
to" those explicitly listed in the schedular rating 
criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2012).  
In this case, the problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including the effect on his daily life.  In the absence of 
exceptional factors associated with PTSD, the Board finds 
that the criteria for submission for consideration of the 
assignment of an extraschedular rating pursuant are not met.  
38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A rating in excess of 50 percent for PTSD prior to June 8, 
2009, is denied.  

A rating in excess of 70 percent for PTSD as of June 8. 
2009, is denied.  


REMAND

The Veteran's representative has raised the issue that the 
Veteran is unemployable as a result of his service-connected 
PTSD, and noted that he lost his job specifically due to a 
fight that occurred while the Veteran was at work.  
Therefore, that constitutes a claim for TDIU.  

A claim for a TDIU rating is part of an increased rating 
claim when the TDIU claim is raised by the record during an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to a 
TDIU.  If the decision remains unfavorable to 
the Veteran, issue a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the claim to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


